Citation Nr: 0017116	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  94-05 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for cardiovascular disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1946 to 
December 1947, February 1951 to February 1955, and March 1955 
to November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Houston, Texas, which denied a claim by the veteran seeking 
entitlement to service connection for cardiovascular disease.

In that decision, the RO also held that an increased 
disability rating for service-connected sinusitis was not 
warranted, that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a right foot amputation, and that clear and 
unmistakable error had not been committed in a January 1983 
RO decision denying entitlement to service connection for a 
gallbladder disorder.  The veteran properly appealed the 
denial of these claims, which were finally adjudicated by the 
Board in a September 1998 decision.  As such, they are not 
before the Board at this time.  See 38 C.F.R. § 20.1100  
(1999).


FINDING OF FACT

There is evidence of current cardiovascular disease and 
competent evidence which provides a plausible basis for 
relating that disease to the veteran's service.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
cardiovascular disease is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Regulatory Background

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C.A. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§§ 1110, 1131  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 
(1999).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d)  (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131  (West 1991); 38 C.F.R. § 3.303(d) 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection is also warranted for post-service 
manifestation of a chronic disability, if the disability is 
shown to have been chronic in service (or within the 
presumptive period under § 3.307), unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b)  
(1999).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  Id.  Continuity of 
symptomatology is required when a condition noted during 
service (or in the presumptive period) is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Id.

The law also provides for presumptive service connection for 
certain disabilities, including hypertension, if manifest to 
a compensable degree within 1 year after separation from 
service.  38 C.F.R. §§ 3.307, 3.309  (1999).

For some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnosis, competent medical evidence is 
required to satisfy the second element.  Grottveit v. Brown,  
5 Vet. App. 91, 92-93  (1993).

II.  Analysis

In this case, the Board concludes that the veteran's claim 
for service connection for cardiovascular disease is well 
grounded.

First, the Board finds that the claims file contains 
competent evidence of current cardiovascular disease.  This 
is shown most recently by a November 1999 VA examination 
report.  That report indicates diagnoses of arteriosclerotic 
heart disease, post triple artery bypass; history of 
hypertension; old cerebrovascular accident with left 
hemiplegia; and below-knee amputation secondary to 
arteriosclerotic heart disease of the lower extremity blood 
vessels on the right side.

The Board also finds competent evidence plausibly supporting 
service connection for cardiovascular disease.  In the 
November 1999 VA examination report, the examiner concluded 
that there was no relationship between the veteran's 
hypertension and service, but also remarked that his 
hypertension had its onset in the latter part of 1970.  As 
stated above, presumptive service connection is available for 
hypertension, if manifest to a compensable degree within 1 
year after separation from service.  38 C.F.R. §§ 3.307, 
3.309  (1999).  The veteran separated from service in 
November 1969.

Overall, the evidence indicates a current cardiovascular 
disability and provides a plausible link between this 
disability and the veteran's service.  Hence, the claim is 
well grounded.  38 C.F.R. §§ 3.303, 3.307, 3.309  (1999); 
38 U.S.C.A. § 5107(a)  (West 1991).


ORDER

The claim of entitlement to service connection for 
cardiovascular disease is well grounded, and to this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
cardiovascular disease is well grounded, VA has a duty to 
assist the veteran in developing facts pertinent to the 
claim.  38 U.S.C. A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
case was before the Board in September 1998, at which time it 
remanded the case back to the RO for additional evidentiary 
development.  After careful review of the claims file, the 
Board concludes that appellate review of the claim is still 
not yet warranted.  In Stegall v. West, 11 Vet. App. 268  
(1998), the Court held that a remand is necessary when the 
directives of a prior remand are not followed.  Stegall, 11 
Vet. App. at 270.

In this case, the Board finds that VA's duty to obtain 
service medical records has not been satisfied.  
Specifically, the Board, in its September 1998 remand, 
requested that the RO attempt to obtain Air Force medical 
records pertaining to the veteran from Wilford Hall, USAF 
Medical Center, Lackland Air Force Base, Texas, during 
several periods beginning in 1969.  In response, the claims 
file shows that the RO requested such evidence.  However, the 
response from the Department of the Air Force was that there 
were no outpatient records on file at that time and that the 
request should be re-submitted at a later time.  The claims 
file contains no such re-submission.  It is noteworthy that, 
between the time of the RO's request for Air Force records 
and the Air Force's reply, the veteran submitted numerous 
medical records from Wilford Hall Medical Center.  However, 
these are only dated since 1991.  The Board also notes that 
the claims file already contains medical records from Wilford 
Hall, beginning in 1970.  However, the veteran has 
specifically alleged treatment since 1969, so an attempt to 
obtain any remaining records should be undertaken.  See 
Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA has a duty to 
obtain all pertinent medical records which have been called 
to its attention by the veteran and by the evidence of 
record.).

The Board also finds that clarification of the examiner's 
opinion in the November 1999 VA examination report is needed.  
See 38 C.F.R. § 19.9  (1999) (stating that if further 
evidence or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision, the Board is required to remand the case back to 
the agency of original jurisdiction).  Specifically, the 
Board notes that the November 1999 VA examination report 
relates, as medical history, that the veteran had 
hypertension since "the latter part of 1970."  The examiner 
noted that the veteran indicated that he had chest pain in 
the military, but that there was no history of any treatment 
for a heart condition or hypertension.  The examiner also 
noted that the veteran's service medical records provided no 
evidence of hypertension or any other heart problems.  The 
examiner concluded that the veteran's onset of hypertension 
was in the latter part of 1970, for which he was treated for 
myocardial ischemia.  Etiology of his arteriosclerotic heart 
disease was opined to be due to a prolonged history of 
hypertension, which had its onset after the veteran's period 
of service and, consequently, was not related to his service.

From the 1999 VA report, the Board is not able to ascertain 
whether the examiner's conclusion as to the date of onset of 
the veteran's hypertension was based purely on medical 
history provided by the veteran, or on objective clinical 
analysis, such as independent review of the medical evidence.  
The difference is significant because arteriosclerosis and 
cardiovascular-renal diseases, including arteriosclerotic 
heart disease hypertension, are presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after separation from service, 38 C.F.R. §§ 
3.307, 3.309  (1999).

In regard to the 1999 VA examination report, the Board also 
notes that stress tests and an ECG were apparently performed.  
However, results of those tests are not of record.

Accordingly, further appellate consideration will be deferred 
and the case is hereby REMANDED to the RO for the following 
development:

1.  The RO should again contact Wilford 
Hall, USAF Medical Center, Lackland Air 
Force Base, Texas, and 

attempt to obtain all medical records 
pertaining to the veteran dated from 1969 
to 1991.  Copies of all correspondences 
made and records obtained (not already of 
record) should be added to the claims 
folder.

2.  Thereafter, the RO should return the 
entire claims file to Eduardo S. Javier, 
MD, of the Audie L. Murphy Veteran's 
Hospital, Frank M. Tejeda Outpatient 
Clinic, for review of the medical opinion 
provided in the November 1999 VA 
examination report.  The 1999 stress test 
and ECG results should be made part of 
the claims folder.  The purpose of this 
review is for the examiner to clarify 
whether the medical opinion as to the 
date of onset of the veteran's 
hypertension was based solely on medical 
history provided by the veteran or, 
alternatively, based on independent 
clinical analysis, including records 
review.  If the former, the examiner is 
requested to render another such opinion, 
but based on independent clinical 
analysis.  If the latter, then the 
examiner is requested to expound on the 
evidence used in rendering the opinion.  
All conclusions are to be recorded in a 
concise, legible manner and made part of 
the claims folder.

3.  After the above development has been 
completed, the RO should review its 
decision denying entitlement to service 
connection for cardiovascular disease, to 
determine if any change is warranted.

4.  If any action remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case which summarizes the pertinent 

evidence, fully cites the applicable 
legal provisions, and reflects detailed 
reasons and bases for the decision(s) 
reached.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 



